Citation Nr: 0707992	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1955 to 
June 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The competent evidence of record demonstrates that multiple 
sclerosis is related to active service.


CONCLUSION OF LAW

Multiple sclerosis was incurred in or aggravated by active 
military service, and may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, multiple sclerosis may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within seven years of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records are negative for 
multiple sclerosis.  

Private medical records from July 1990 to April 2003 
demonstrate a current diagnosis of, and treatment for, 
multiple sclerosis.  A July 1990 private record noted that 
multiple sclerosis had been diagnosed 21 years earlier, or in 
1969.  An April 1991 private record stated that multiple 
sclerosis was diagnosed 21 years earlier, or in 1970.  A 
January 1997 private record indicates that multiple sclerosis 
was diagnosed 26 years earlier, or in 1970 or 1971.  

An October 1997 Social Security Administration disability 
determination found the veteran disabled due to multiple 
sclerosis.  

In a February 2005 lay statement, the veteran's sister stated 
that sometime in June or July 1964, the veteran had left eye 
vision problems.  The veteran's sister stated that at that 
time, he went to see his physician who referred him to an 
opthamologist.  The veteran's sister stated that the next 
time she saw him, he was wearing a patch on his eye and 
taking medication for the blurred vision.

In a February 2005 lay statement, the veteran asserted that 
in June or July 1964, he had blurred vision in his left eye.  
The veteran went to his primary care physician who referred 
him to an opthamologist, who diagnosed left eye neuritis and 
prescribed an eye patch and mediation.  The veteran asserted 
that in March 1968, he lost color in his left eye vision and 
he went back to the opthamologist who referred him to another 
opthamologist.  That second opthamologist diagnosed 
retrobulbar neuritis, prescribed medication, and indicated 
that this could be warning signs of multiple sclerosis.  The 
veteran then began seeing a specialist for multiple 
sclerosis.  The veteran's current specialist, G.M., M.D., 
took over the practice of the veteran's original specialist.  

In a February 2005 statement, Dr. G.M. stated that he and the 
veteran went over the veteran's medical records and reviewed 
the veteran's history.  Dr. G.M. stated that the veteran 
developed blurred vision in the left eye in June 1964, and an 
ophthalmologist diagnosed of left optic neuritis.  
Subsequently, the veteran developed a problem with 
progressive weakness in the extremities and a specialist 
definitively diagnosed multiple sclerosis.  Dr. G.M. opined 
that the veteran's multiple sclerosis had its onset in June 
1964.  

At the February 2006 Board videoconference hearing, the 
veteran and his wife testified.  The veteran testified that 
his vision problems began in 1964.  The veteran's wife, who 
had been married to the veteran since 1960, also testified 
that he veteran began having vision problems in 1964.

The Board finds that the evidence of record supports a 
finding of service connection for multiple sclerosis.  There 
is a current diagnosis of multiple sclerosis.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, the other evidence of 
record supports that the multiple sclerosis manifested to a 
compensable degree within 7 years of service discharge, or 
prior to June 1965.  38 C.F.R. § 3.307.  The veteran, the 
veteran's spouse, and the veteran's sister testified that in 
June or July 1964, the veteran had blurred vision of his left 
eye, which required wearing an eye patch and medication.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995), aff'd by 78 
F.3d 604 (Fed. Cir. 1996) (noting that where issue does not 
require medical expertise, lay testimony may suffice); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  In addition, 
the veteran's treating specialist opined, based on a review 
of the veteran's medical file and history, that multiple 
sclerosis had its onset in 1964, when the left eye vision 
problems began.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of such an expert); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Accordingly, and 
resolving all reasonable doubt in favor of the veteran, 
service connection for multiple sclerosis is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


